Citation Nr: 0115259	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating greater than 10 percent for varicose 
veins in the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 10 percent for varicose 
veins of the left leg.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's varicose veins in the left leg are 
manifested by painful varicosities, swelling, and 
thrombophlebitis, relieved by use of compression hose, and 
characteristic brownish discoloration from the knee to ankle, 
no ulcers, and nontender, easily compressible varicosities 
with minimal erythema.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
varicose veins of the left leg are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have been obtained by the RO or submitted by the 
veteran himself.  Additionally, he has been provided with a 
recent VA medical examination addressing his varicose veins 
of the left leg.  Moreover, the veteran and his 
representative were notified of the information necessary to 
substantiate his claim in the Statements of the Case issued 
by the RO.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran was originally awarded service connection for 
varicose veins of the left leg in an October 1946 RO 
decision.  A noncompensable rating was assigned, effective 
October 11, 1945, based on the absence of symptomatology at 
that time.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.104 (2000) (Schedule), Diagnostic Code 7120, sets forth 
the criteria governing the evaluation of impairment arising 
from varicose veins with involvement of a single extremity.  
Under this provision, a 10 percent evaluation is warranted 
for intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; a 
20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating is warranted for persistent edema and stasis 
pigmentation of eczema, with or without intermittent 
ulceration; a 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration; and a 100 percent rating 
requires the following findings attributed to the effects of 
varicose veins: massive boardlike edema with constant pain at 
rest.  

As an initial matter, the Board notes that in the June 2000 
Notice of Disagreement and in a July 2000 statement of record 
the veteran's accredited representative asserts that the 
veteran's varicose veins should be evaluated under the 
Diagnostic Code provision governing phlebitis, Diagnostic 
Code 7121, because this was the diagnosis provided at the 
July 1999 VA examination.  However, review of this provision 
reveals that it is identical to Diagnostic Code 7120, the 
provision applied by the RO.  Accordingly, there is no 
benefit to the veteran in having his disorder evaluated under 
this provision as opposed to Diagnostic Code 7120, and the 
Board finds that Diagnostic Code 7120 is the appropriate code 
section to apply to the veteran's disability as service-
connected.

The veteran has not identified any treatment for his varicose 
veins in the left leg other than the February 1998 VA 
outpatient treatment records submitted with his claim.  These 
records show that the veteran was diagnosed to have venous 
insufficiency and prescribed chaps style B length support 
hosiery prosthetics for his left leg varicose veins.  No 
other treatment records are of record, and the RO's request 
for treatment records from the VA medical center where the 
veteran received his treatment recovered no additional 
records.  

The only other medical evidence of record are the reports of 
VA heart and vein examinations.  The July 1999 heart 
examination notes that the veteran is an 81 year old farmer 
who walks 15-20 minutes at a moderate pace, and has chronic 
venous insufficiency secondary to an operation in service.  
He also has leg pain, but no cyanosis, clubbing or edema of 
the lower extremities.  The examiner found no signs or 
symptoms of ischemic heart disease or congestive heart 
failure.

The July 1999 vein examination report notes that the veteran 
stated that he had saphenous vein stripping in service, that 
the varicosities in his left leg have gotten worse since 
service and that he has been placed in graded compression 
hose with good relief of symptoms.  The veteran further 
reported that without the use of the compression hose his 
legs swell and varicosities become exquisitely painful.  He 
further denied any episodes of thrombophlebitis since the use 
of the compression hose.  The veteran further reported that 
he gets some relief of his symptoms with leg elevation; 
however, he sleeps in his compression hose.  

Upon objective examination, the report notes that the 
veteran's lower extremities had 2+ femoral, popliteal, 
dorsalis pedis and posterior tibial pulses bilaterally.  His 
left lower extremity had numerous varicosities along the 
lesser saphenous distribution extending laterally and 
wrapping around the calf.  Several of the varicosities were 
thrombosed, particularly on the posterior and medial aspect 
of the knee.  They were noted to be nontender with minimal 
erythema.  The veteran had characteristic brownish 
discoloration from his knee down to his ankle associated with 
his chronic venous insufficiency.  There were no ulcers on 
either lower extremity.  The largest varicosity in the left 
leg was approximately 1.5 centimeters and was easily 
compressible and nontender.  

The examiner diagnosed the veteran to have chronic venous 
insufficiency and phlebitis syndrome.  He also noted that the 
veteran would have to continue to use the compression hose as 
this was adequate treatment for his level of disease, and 
that the veteran had an otherwise normal peripheral vascular 
examination, with no other intervention warranted at this 
time.

Considering the evidence of record, the Board finds that the 
veterans level of disability most nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
7120.  Specifically, based on his own statements, the 
veteran's swelling and pain in the left leg are relieved by 
elevation and the use of the compression hose.  A higher 
evaluation is not warranted as there is no competent evidence 
of persistent edema, boardlike edema, ulceration, 
subcutaneous induration, or eczema as required for an 
evaluation of 20, 40, 60 or 100 percent under Diagnostic Code 
7120.  Accordingly, the veteran's claim for a rating greater 
than 10 percent is denied.

The Board notes that the veteran's accredited representative 
asserts that the veteran's disability warrants a 60 percent 
evaluation and that the July 1999 examination is inadequate.  
Specifically, the representative states that no consideration 
has been given to the fact that the veteran has to wear 
compression hose at all times except bathing, that the 
examiner's assertion that the veteran's varicosities are 
nontender is "ridiculous," that elevating his legs to 
relieve symptomatology made it impossible for the veteran to 
work as a farmer, that leg elevation only relieves some of 
the veteran's symptoms, that the veteran's legs hurt even 
with the compression hose, just not as bad as without the 
hose, and that the examiner did not compare the size of the 
left leg with the right leg so that swelling could be 
adequately evaluated.  

Addressing these concerns, the Board initially notes that the 
use of compression hose has been contemplated in the current 
10 percent evaluation, as noted above.  With regard to the 
representative's assertions regarding the examiner's 
findings, the representative has submitted no evidence 
indicating that the examiner inaccurately described his 
findings on the examination report, and the Board finds that 
examiner is competent to determine the presence or absence of 
pain and swelling, and to record information provided by the 
veteran, such as whether or not his symptoms are relieved by 
compression hose.  Accordingly, the Board finds the 
examination adequate, and confirms the conclusion that the 
veteran's varicose veins are only 10 percent disabling.  
Moreover, the Board notes that a 60 percent evaluation 
requires ulceration and persistent edema, neither of which 
are evidenced by the record.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).






ORDER

Entitlement to a rating greater than 10 percent for varicose 
veins of the left leg, is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

